             Case 2:21-mj-00032-MLP Document 1 Filed 01/21/21 Page 1 of 10




 I                                                       Magistrate Judge Michelle L. Peterson
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          NO. MJ21-032
11
                            Plaintiff
                                                         COMPLAINT FOR VIOLATIONS
12
13                                                       18 U.S.C. § 1513(b)(2)
                       v.                                18 U.S.C. § 844(h)(l)
14
      JORDAN DESMOND SANCHEZ,
15
                            Defendant.
16
17
18         BEFORE the Honorable Michelle L. Peterson, United States Magistrate Judge,
19 United States Courthouse, Seattle, Washington.
20         The undersigned complainant being duly sworn states:
21                                           COUNT 1
22                 (Obstructing Justice by Retaliating Against an Informant)
23         On or about November 20, 2020, in King County, within the Western District of
24 Washington, JORDAN DESMOND SANCHEZ knowingly engaged in conduct that
25 damaged the tangible property of a confidential informant (CI-I), namely, setting CI-1 's
26 car on fire, with the intent to retaliate against CI-I for information given by CI-I to a law
27 enforcement officer relating to the commission of a federal offense.
28         All in violation of Title 18, United States Code, Section 1513(b)(2).


     COMPLAINT I SANCHEZ - 1                                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     USAO #2020R00604                                                      SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
Case 2:21-mj-00032-MLP Document 1 Filed 01/21/21 Page 2 of 10
Case 2:21-mj-00032-MLP Document 1 Filed 01/21/21 Page 3 of 10
Case 2:21-mj-00032-MLP Document 1 Filed 01/21/21 Page 4 of 10
Case 2:21-mj-00032-MLP Document 1 Filed 01/21/21 Page 5 of 10
Case 2:21-mj-00032-MLP Document 1 Filed 01/21/21 Page 6 of 10
Case 2:21-mj-00032-MLP Document 1 Filed 01/21/21 Page 7 of 10
Case 2:21-mj-00032-MLP Document 1 Filed 01/21/21 Page 8 of 10
Case 2:21-mj-00032-MLP Document 1 Filed 01/21/21 Page 9 of 10
Case 2:21-mj-00032-MLP Document 1 Filed 01/21/21 Page 10 of 10
